DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 07/29/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-5, 7-8, 10-15, and 17-24 are pending.
Priority
4.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application Nos. 62/620310, 62/482856, and 62/467548, filed on 01/22/2018, 04/07/2017, and 03/06/2017.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed applications 62/620310, 62/482856, and 62/467548, filed on 01/22/2018, 04/07/2017, and 03/06/2017, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Particularly, the breadth of the claims in vitro transcription and translation, comprising: a treated cell lysate derived from one or more organisms such as bacteria, archaea, plant or animal; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling diphosphate; and an engineered propeptide operably linked to a stabilizing domain are not adequately supported in the above prior-filed applications.   Support for these limitations can be first found in the PCT application PCT/US2018/021146, filed on 03/06/2018.  In this regard, in order to determine a priority date for prior art purposes, the date of the filing of the PCT application on 03/06/2018 will be used as the priority date of the claimed invention.
Information Disclosure Statement
5.	The IDS filed on 07/08/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
6.	The Drawings filed on 09/27/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-5, 7-8, 10-15, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 1-5, 7-8, 10-15, and 17-24, the phrases "such as" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, there is insufficient antecedent basis for the limitation “engineered genetic circuit” in the claim.
Regarding claim 22, the term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Also regarding claims 2, 20, 21, and 24, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree “free of proteases” is intended to be encompassed by the term “substantially”.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

A.	Written Description
10.	Claims 1-5, 7-8, 10-15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1-5, 7-8, 10-15, and 17-18 are drawn to a composition for in vitro transcription and translation, comprising a treated cell lysate derived from one or more organisms such as bacteria, archaea, plant or animal; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate; and an engineered propeptide operably linked to a stabilizing domain.  The structure of the claimed composition for in vitro transcription and translation of any propeptide is unlimited.  The structure of the treated cell lysate and supplements for gene expression is unlimited.
	Claims 19-24 are drawn to methods of synthesizing a propeptide in vitro, comprising:  providing the composition of claim 1; and expressing the engineered propeptide in the composition.  The structure of the claimed composition for in vitro transcription and translation of any propeptide is unlimited.  The structure of the treated cell lysate and supplements for gene expression is unlimited.
	While the specification discloses E. coli based PURExpress and TX-TL systems which is further evidenced in the prior art as evidenced by Shimizu et al. (Nature Biotechnology, 2001; cited on IDS filed on 07/08/2021), Sun et al. (Journal of Visualized Experiments, 2013; cited on IDS filed on 07/08/2021), and Culler et al. (WO 2017/031399 A1; cited on IDS filed on 07/08/2021), the disclosure fails to provide any other example by structure or drawing that represents the genus of compositions for in vitro transcription and translation from any treated cell lysate and any supplements for gene expression as encompassed by the claims.  A “representative number of species” means that the species, which are adequately described, 
B.	Scope of Enablement
11.	Claims 1-5, 7-8, 10-15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for a E. coli based PURE or TX-TL transcription and translation system, does not reasonably provide enablement for all improvements to a cell-free apparatus for biosynthesizing polypeptides as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claims 1-5, 7-8, 10-15, and 17-18 are drawn to a composition for in vitro transcription and translation, comprising a treated cell lysate derived from one or more organisms such as bacteria, archaea, plant or animal; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate; and an engineered propeptide operably linked to a stabilizing domain.  The structure of the claimed composition for in vitro transcription and translation of any propeptide is unlimited.  The structure of the treated cell lysate and supplements for gene expression is unlimited.
	Claims 19-24 are drawn to methods of synthesizing a propeptide in vitro, comprising:  providing the composition of claim 1; and expressing the engineered propeptide in the composition.  The structure of the claimed composition for in vitro transcription and translation of any propeptide is unlimited.  The structure of the treated cell lysate and supplements for gene expression is unlimited.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  As noted above, the structure of the claimed compositions and methods of using said compositions is unlimited.  E. coli based PURExpress and TX-TL systems were known in the prior art as evidenced by Shimizu et al. (Nature Biotechnology, 2001; cited on IDS filed on 07/08/2021), Sun et al. (Journal of Visualized Experiments, 2013; cited on IDS filed on 07/08/2021), and Culler et al. (WO 2017/031399 A1; cited on IDS filed on 07/08/2021)
F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of compositions for in vitro transcription and translation, i.e. E. coli based PURExpress and TX-TL systems for cell-free 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




13.	Claim(s) 1-3, 7-8, 11-15, 17-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021).
14.	Claims 1-3, 7-8, 11-15, and 17-18 are drawn to a composition for in vitro transcription and translation, comprising a treated cell lysate derived from one or more organisms such as bacteria, archaea, plant or animal; a plurality of supplements for gene expression; an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate; and an engineered propeptide operably linked to a stabilizing domain.
	Claim 19 is drawn to a method of synthesizing a propeptide in vitro, comprising providing the composition of claim 1; and expressing the engineered propeptide in the composition.  
	Claims 20-21 and 23-24 are drawn to a method of preparing a composition for in vitro transcription and translation, comprising providing a composition comprising a treated cell lysate derived from one or more organisms such as bacteria, archaea, plant or animal; a plurality of supplements for gene expression; and an energy recycling system for providing adenosine triphosphate and recycling adenosine diphosphate, determining that the composition is substantially free of proteases, providing an engineered nucleic acid, such as DNA and/or mRNA, designed to encode a propeptide; and expressing the propeptide in the composition.

	With respect to claim 2, Culler et al. teach the composition wherein the cell lysate is substantially free of protease by addition of protease inhibitor cocktail [see p. 7, top].
	With respect to claim 3, Culler et al. teach the composition wherein the plurality of supplements include reagents for transcription and translation including non-canonical amino acids [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15; Example 6; Figure 13].
	With respect to claim 7, Culler et al. teach the composition wherein the engineered propeptide contains a modification to resist proteolysis such as post-translation modifications and non-canonical amino acids [see Abstract; p. 2-5; p. 12; p. 15; p. 75, lines 20-28; p. 85, lines 9-15; Example 6; Figure 13].
	With respect to claim 8, Culler et al. teach the composition further comprising an engineered nucleic acid such as DNA or mRNA for expressing the propeptide [see p. 9].
	With respect to claim 11, Culler et al. teach the composition is designed to produce a natural product [see p. 10 bottom to top pf p. 11].
	With respect to claim 12, Culler et al. teach the composition further comprising one or more enzymes for modifying the natural product to produce a modified variant thereof [see p. 7-11].

	With respect to claim 14, Culler et al. teach the composition further comprising an enzyme encoding natural produce or natural product analog synthesizing operon or biosynthetic gene cluster [see p. 7, lines 19-p. 9 lines 1-3].
	With respect to claim 15, Culler et al. teach the composition wherein the natural product is further modified outside of the composition to produce a modified variant thereof [see p. 2-11].
	With respect to claim 17, Culler et al. teach the composition wherein the engineered nucleic acid is derived from a microbiome [see p. 2-11].
	With respect to claim 18, Culler et al. teach the composition further comprising a crowding agent in the form of polyethylene glycol [see p. 6, top].
	With respect to claim 19, Culler et al. teach a method for synthesizing a propeptide comprising providing a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) and expressing the engineered propeptide in the composition [see Abstract; p. 2-11; p. 75, lines 20-28; p. 85, lines 9-15].
	With respect to claim 20, Culler et al. teach a method for preparing a composition for in vitro transcription and translation comprising providing a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more 
	With respect to claim 21, Culler et al. teach the method wherein the composition is substantially free of proteases [see p. 7, top].  Although Culler et al. does not teach wherein the composition is free of proteases due to the presence of an unstructured peptide at no less than 0.1 mg/ml concentration to competitively deplete proteases, this limitation is a product by process limitation and MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  In the instant case, the composition of Culler et al. would inherently be the same product as the claimed product of substantially free of proteases.
	With respect to claim 23, Culler et al. teach the method wherein the cell lysate is derived from Clostridium acetobutylicum or HeLa cells [see p. 41, bottom; p. 43, line 21].
.
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Fan et al. (US Patent Application Publication 2012/0238496 A1; cited on IDS filed on 07/08/2021).
18.	With respect to claim 4, Culler et al. teach a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	However, Culler et al. does not teach the composition of claim 4 wherein the stabilizing domain is linked to the propeptide via linker.
	Fan et al. teach fusion proteins comprising Gly and Ser linkers [see paragraphs 0020-0038] that do not affect the overall folding of the domains they connect [see paragraph 0048].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
19.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Culler et al. (WO 2017/031399 A1, published 02/23/2017 and priority to 08/20/2015; cited on IDS filed on 07/08/2021) in view of Wang et al. (US Patent Application Publication 2010/0035300 A1; cited on IDS filed on 07/08/2021).
20.	With respect to claim 5, Culler et al. teach a composition for in vitro transcription and translation (TX-TL) system comprising a treated cytoplasmic extract from one or more bacterial cell, fungal cell, plant cell, or animal cell, plurality of supplements for gene expression, an energy recycling system in the form of 3-PGA, and an engineered propeptide operably linked to an labeling agent or affinity tag (stabilizing domain) [see Abstract; p. 2-5; p. 75, lines 20-28; p. 85, lines 9-15].
	However, Culler et al. does not teach the composition of claim 5 wherein the engineered propeptide contains one or more protease sites that allow the stabilizing domain to be cleaved away.

	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Culler et al. and Wang et al. to include a protease cleavage domain for removing the stabilizing domain or tag of Culler et al. because Culler et al. teach propeptides linked to a stabilizing domain.  Wang et al. teach fusion proteins comprising a tag linked to a second domain such as a protein wherein the link contains a protease site for TEV protease cleavage to remove the tag from the protein fusion.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Culler et al. and Wang et al. in order to remove the stabilizing domain via the protease cleavage site of Wang et al. in order to remove the stabilizing domain once the propeptide is purified in order to obtain the desired purified product.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
21.	Status of the claims:
	Claims 1-5, 7-8, 10-15, and 17-24 are pending.
	Claims 1-5, 7-8, 10-15, and 17-24 are rejected.
	No claims are in condition for an allowance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656